DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of 15/598,154, filed 05/17/2017 (now abandoned).

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a non-transitory machine readable storage medium for facilitating a selection of legal counsel to a motorist during a law enforcement investigation.
II. Claims 12-15, drawn to a non-transitory machine readable storage medium for creating an incident transcript of unlawful profiling by law enforcement.
III. Claims 16-20, drawn to a system comprising a central communications unit and a server for communicating between a motorist and legal counsel during a law enforcement investigation.  

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as collecting evidence during a traffic stop.  See MPEP § 806.05(d).

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as collecting evidence during a traffic stop.  See MPEP § 806.05(d).
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed could be performed using a smart phone.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Examiner would be required to perform searches in divergent subject matter related to obtaining legal counsel, collecting evidence, and communication systems.
During a telephone communication with Herbert Patty on 09/28/2021, a provisional election was made to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Objections
Claims 1-11 objected to because of the following informalities:  the claims recite words in multiple instances that to not have a space between the words.  See, for example, claim 1, line 6, “alegal counsel . . .” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” as recited in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regard to claim 1, the claim recites “the law enforcement investigation.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is referencing a previously recited limitation or introducing a new element.  
In regard to claim 1, the claim recites “the available legal counsel options.”  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites “options of legal counsel.”  It is unclear if this limitation is referencing a previously recited limitation or introducing a new element.
Claims 2-11 depend on claim 1 and acquire these same deficiencies.  Correction is required.
In regard to claim 8, claim 8 recites “nearby persons.”  The term "nearby" in claim 8 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 depend on claim 8 and acquires this same deficiency.  Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmon et al. (US 2018/0025453 A1, hereinafter Redmon)1.


In regard to claim 1, Redmon discloses a non-transitory machine-readable storage medium containing instructions that, when executed, causes a device (see ¶0011, disclosi3ng “mobile device”) to: 
receive an indication that a motorist is being investigated by law enforcement (see ¶ 0013, disclosing “[t]he user may initiate a Mobile Lawyer Consultation Session”); ¶ 0016, “clicks on the Mobile Lawyer App icon displayed on the screen of his mobile phone 24 to execute the app”);
present options of available legal counsel to the motorist during the law enforcement investigation (see ¶ 0013, disclosing “[o]ne or more different criteria may also be used to select the responding lawyer”);
facilitate a selection of a legal counsel of the available legal counsel options to represent the motorist during the law enforcement investigation (see ¶ 0013, disclosing “[o]ne or more different criteria may also be used to select the responding lawyer”); and
create a first channel of communication between law enforcement and the motorist's legal counsel (see ¶¶ 0016-0017, disclosing “the lawyer’s speech can be related by a display screen that has audio speaker capability or through the speakers on the user’s mobile phone”).

In regard to claim 2, Redmon further discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to record audio of the law enforcement investigation (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 3, Redmon further discloses the non-transitory machine-readable storage medium of claim 2, further comprising instructions that, when executed, causes the device to capture photos of the law enforcement investigation (see ¶ 0015, disclosing “captured images”).

In regard to claim 4, Redmon discloses the non-transitory machine-readable storage medium of claim 3, further comprising instructions that, when executed, causes the device to prompt the motorist to submit a written account of the law enforcement investigation (see ¶ 0018, disclosing “functionalities provided by the app such as taking down extemporaneous notes regarding his/her observation of the activities”).

In regard to claim 5, Redmon discloses the non-transitory machine-readable storage medium of claim 4, further comprising instructions that, when executed, causes the device to prepare an incident transcript of the law enforcement investigation which includes at least one of a 24motorist identification, the motorists legal counsel, a law enforcement identification, the recorded audio, the captured photographs, and an investigation timestamp (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 6, Redmon further discloses the non-transitory machine-readable storage medium of claim 5, further comprising instructions that, when executed, causes the device to archive a first copy of the incident transcript (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 7, Redmon discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to send notifications to any of the available legal counsel to request to serve as legal counsel for the motorist during the law enforcement investigation in response to receiving the indication that the motorist is being investigated by law enforcement (see ¶ 0016).

In regard to claim 10, Redmon discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to send commands to one or more system devices to engage to effect a distress alert in response to receiving a distress signal (see ¶0016, disclosing “send an alert notification”).

In regard to claim 11, Redmon discloses the non-transitory machine-readable storage medium of claim 10, wherein the 25distress signal is an audible command from the motorist (see ¶ 0016, disclosing1 “verbal command”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Redmon in view of Smith et al, US 2016/0104198 A1, hereinafter Smith.

In regard to claim 8, Redmon fails to disclose: causing the device to prompt nearby persons to upload at least one of witness notes, photographs, audio files, or video files of the law enforcement investigation.
Smith discloses:
causing the device to prompt nearby persons to upload at least one of witness notes, photographs, audio files, or video files of the law enforcement investigation (see ¶ 0049, disclosing prompts to add witness data; Fig. 13).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Redmon to include prompting nearby persons to upload information, as disclosed by Smith, in order to “gather all necessary information” regarding the incident.  Such a feature would allow the user to quickly and easily gather and consolidate evidence of the incident.

In regard to claim 9, Redmon further discloses causing the device to receive a request to engage system devices to capture still images (see ¶ 0015, disclosing “captured images”) and video recordings of a nearby motorist’s law enforcement investigation (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
9/29/2021


/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Redmon claims benefit of provisional application No. 62/364,300, filed on July 19, 2016.